Third District Court of Appeal
                               State of Florida

                           Opinion filed April 10, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-2718
                        Lower Tribunal No. 10-278-A-P
                             ________________


                                Noah Mitchell,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



     An Appeal from the Circuit Court for Monroe County, Ruth L. Becker, Judge.

     Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public
Defender, for appellant.

     Ashley Moody, Attorney General, and Kayla H. McNab, Assistant Attorney
General, for appellee.


Before EMAS, C.J., and LOGUE and HENDON, JJ.

     HENDON, J.
      The defendant, Noah Mitchell, appeals from his conviction and sentence for

one count of felony animal cruelty, arguing that the trial court violated his Sixth

Amendment right to fully cross-examine the State’s only eyewitness. For the

reasons that follow, we disagree.

      The defendant was charged with and convicted of one count of felony animal

cruelty involving his dog, a seven-month old Labrador Retriever. During trial, the

defendant sought to cross-examine the State’s only eyewitness as to his prior arrest

for aggravated assault upon a neighbor. The defense proffered that the arrest for

aggravated assault occurred after the eyewitness assaulted his neighbor and the

eyewitness accused his neighbor of abusing an animal. However, when the police

arrived, the police determined that the accusation of animal abuse was unfounded

and arrested the eyewitness for aggravated assault. During the defendant’s cross-

examination of the eyewitness, although the trial court did not permit the defense to

cross-examine the eyewitness as to his arrest for aggravated assault upon his

neighbor, the jury did learn that this was not the first time that the eyewitness had

accused someone of abusing an animal, and on that prior occasion, the accusation

was false.

      The defendant contends that the trial court erred by not permitting him to

cross-examine the State’s eyewitness as to his arrest for aggravated assault upon his

neighbor. As there was no basis to admit the eyewitness’ prior unrelated arrest for



                                         2
aggravated assault, we disagree.

      Section 90.610(1), Florida Statutes (2018), provides: “A party may attack the

credibility of any witness, including an accused, by evidence that the witness has

been convicted of a crime if the crime was punishable by death or imprisonment in

excess of 1 year under the law under which the witness was convicted, or if the crime

involved dishonesty or a false statement regardless of the punishment . . . .” In the

instant case, although the State’s eyewitness was arrested for aggravated assault, he

was not convicted. Therefore, there is no basis to admit his arrest for aggravated

assault under section 90.610(1). Finally, error, if any, was harmless beyond a

reasonable doubt as the jury did learn that the State’s eyewitness had previously

falsely accused another person of animal abuse.        Second, testimony from the

veterinarian reflects that the injuries to the defendant’s dog were extensive and life

threatening—collapsed lungs and several broken ribs—which injuries are consistent

with trauma, not from being dropped a few feet from the ground. Accordingly, we

affirm the defendant’s conviction and sentence for felony animal cruelty.

      Affirmed.




                                          3